693 So.2d 119 (1997)
Harold WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 96-00478.
District Court of Appeal of Florida, Second District.
May 9, 1997.
James Marion Moorman, Public Defender, and Joanna B. Conner, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Harold White appeals the trial court's order modifying his probation for convictions of three counts of grand theft, three counts of forgery, and three counts of uttering a forged instrument. The state established that Mr. White willfully failed to pay restitution. Because he did not prove by clear and convincing evidence that he lacked the ability to pay, the trial court correctly modified Mr. White's probation by extending the term for 2½ additional years. See Hewett v. State, 613 So.2d 1305 (Fla.1993); Green v. State, 620 So.2d 1126 (Fla. 1st DCA 1993). Mr. White was not entitled to credit for the time already served on probation because the new term did not exceed the 5-year statutory maximum for the third-degree felonies. State v. Summers, 642 So.2d 742 (Fla.1994).
We remand this case, however, for the trial court to enter a written order specifying the condition of probation that Mr. White violated. Donley v. State, 557 So.2d 943 (Fla. 2d DCA 1990).
Affirmed and remanded with directions.
DANAHY, A.C.J., and FRANK and ALTENBERND, JJ., concur.